. ‘Case 8:19-cv-00423-WFJ-SPF Document 73 Filed 09/13/19 Page 1 of 4 PagelD 949

UNITED STATED DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CHRISTOPHER MARK PARIS and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC
CASENO: = 8:19-CV-423-T-02SPF
Plaintiffs,

VS.

WILLIAM LEVINSON, LEVINSON

- PRODUCTIVITY SYSTEMS, P.C.,
MARC TIMOTHY SMITH,
GUBERMAN PMC, LLC, DARYL
GUBERMAN and DONALD
LABELLE,

Defendant,
/

ORDER OF DISMISSAL WITH PREJUDICE

 

THIS CAUSE coming on to be heard on the foregoing Joint Stipulation and Motion for
Dismissal with Prejudice, and the Court being fully advised in the premises, it is:
ORDERED AND ADJUDGED that the above-entitled action and the same is hereby
. dismissed with prejudice as to Defendants, WILLIAM LEVINSON and LEVINSON
PRODUCTIVITY SYSTEMS, PC, only, each party to bear its own costs and attorney’s fees,
this action shall continue against the remaining Defendants.
ORDERED AND ADJUDGED that the following internet links shall be removed from
third-party websites and/or removed from third-party web-based, search engine indexes, known
as Google.com, Bing.com, Yahoo.com, and the like:
1. Comments and/or postings made on the website known as “Ripoff Report,” which are
located at the following internet URLs:

(a) https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-florida-
3361 9/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-

1|Page
‘Case 8:19-cv-00423-WFJ-SPF Document 73 Filed 09/13/19 Page 2 of 4 PagelD 950

paris-oxebrid-1062892#comment_1 "Proven lie from Oxebridge Quality
Resources International LLC"

(b) https:/Avww.ripoffreport.com/reports/oxebridge-quality-resources/tampa-florida-
33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-
paris-oxebrid-1062892#comment_3 "Chris Paris: The Jeff Rense of Quality
Management"

(c) https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-florida-
33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-
paris-oxebrid-1062892#comment_S "Oxebridge and DIC WP, and how we know
his home was not vandalized"

(d) https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-florida-
3361 9/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-
paris-oxebrid-1062892#comment_7 "Oxebridge ISO Standards Users Legal
Defense Fund; Questionable Solicitation"

(e) https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-florida-
3361 9/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-
paris-oxebrid-1062892#comment_9 "I don't agree with most of this review, but
Oxebridge has real problems"

(f) https://www.ripoffreport.com/reports/oxebridge-quality-resources-international-
llc/tampa-florida-3361 9/oxebridge-quality-resources-international-Ilc-
christopher-mark-paris-publishes-fake-news- 1355981 "Oxebridge Quality
Resources International LLC /Christopher Mark Paris Publishes fake news to
attack other people, businesses, and professional societies"

(g) https://www.ripoffreport.com/reports/oxebridge-christopher-paris/tampa-florida-
33619/oxebridge-christopher-paris-oxebridge-quality-resources-international-
oxebridge-bankru-1335453#comment_1 "Chris Paris and Oxebridge promote
intellectual property misuse and illegal tax deductions"

(h) https:/Awww.ripoffreport.com/reports/oxebridge-christopher-paris/tampa-florida-
3361 9/oxebridge-christopher-paris-oxebridge-quality-resources-international-
oxebridge-bankru-1335453#comment_3 "Paris told court his company was
worthless"

(i) https://www.ripoffreport.com/reports/chris-paris-quality-resources/tampa-florida-
3361 9/chris-paris-quality-resources-christopher-paris-chris-paris-florida-quality-
resources-1041805#comment_1 "Christopher Paris and Oxebridge were sued for
defamation"

2|Page
Case 8:19-cv-00423-WFJ-SPF Document 73 Filed 09/13/19 Page 3 of 4 PagelD 951

(j) https://www.ripoffreport.com/reports/chris-paris-quality-resources/tampa-florida-
3361 9/chris-paris-quality-resources-christopher-paris-chris-paris-florida-quality-
resources-1041805#comment_3 "The issue with Oxebridge is not competence but
character."

(k) https://www.ripoffreport.com/reports/chris-paris-quality-resources/tampa-florida-
3361 9/chris-paris-quality-resources-christopher-paris-chris-paris-florida-quality-
resources-1041805#comment_5 "Oxebridge's unprofessional Web site"

2. Postings made on the website known as “Pissed Consumer,” which are located at the
following internet URLs: -
(a) https://gourmetours-peru.pissedconsumer.com/review.html
(b) https://oxebridge-quality-resources.pissedconsumer.com/review.html
3. Postings made on the website known as “Complaints Board,” which are located at the
following internet URLs:

(a) https://www.complaintsboard.com/complaints/gourmetours-peru-division-of-
oxebridge-quality-pricing-c948303.html

(b) https://www.complaintsboard.com/complaints/oxebridge-quality-resources-
international-llc-oxebridge-website-and-social-media-c970286.html

4. Postings made on February 15, 2017, on the website known as “Scamion,” located at the
following internet URL:
(a) http://www.scamion.com/oxebridge-quality-resources-10
ORDER AND ADJ UDGED that the terms of the confidential Settlement Agreement
between the Plaintiffs and the Defendants, WILLIAM LEVINSON and LEVINSON
' PRODUCTIVITY SYSTEMS, P.C., are hereby adopted and incorporated herein by reference for
the purposes of enforcement.
ORDERED AND ADJUDGED that this Court will retain jurisdiction to enforce the

Settlement Agreement between Plaintiffs and Defendants and dismissal with prejudice as to _

'3|Page
« Case 8:19-cv-00423-WFJ-SPF Document 73 Filed 09/13/19 Page 4 of 4 PagelD 952

Defendants, WILLIAM LEVINSON and LEVINSON PRODUCTIVITY SYSTEMS, P.C., is

hereby entered in accordance with the confidential Settlement Agreement terms.

DONE AND ORDERED at Tampa, Florida,on «7 / (3 2019.

WILLIAM
UNITED S ATES DISTRICT JUDGE

Copies Furnished To:
Counsel of Record

. Pro se parties

4|Page
